DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (U.S. Publication No. 2015/0380463 A1)
	With respect to claim 1, Yokoyama discloses a semiconductor device comprising: a transistor including a gate section [21], a first diffusion layer [22,25], and a second diffusion layer [22,25]; a first electrically-conductive section [31 of 30A]; a second electrically-conductive section [31 of 30B] that is electrically insulated from the first electrically-conductive section; a first storage element [32 of 30A] that is located 
	With respect to claim 2, Yokoyama teaches third electrically-conductive section [28C] that is provided opposite to the first storage element as viewed from the first diffusion layer and is electrically coupled to the first diffusion layer; and a fourth electrically-conductive section [28B] that is provided opposite to the second storage element as viewed from the second diffusion layer and is electrically coupled to the second diffusion layer (see Figure 96 and 99).
	With respect to claim 3, Yokoyama discloses wherein the gate section, the first electrically-conductive section, and the second electrically-conductive section all extend along a first direction (see Figure 96; along single axis)
	With respect to claim 4, Yokoyama discloses wherein the gate section and the first to fourth electrically-conductive sections all extend along a first direction (see Figure 96; along a single axis)
	With respect to claim 5, Yokoyama discloses a semiconductor substrate [10] having a first surface on which the gate section is provided, and a second surface located opposite to the first surface, wherein the first diffusion layer constitutes a portion of the semiconductor substrate, being in proximity to the first surface, and the second 
	With respect to claim 6, Yokoyama discloses a first insulating layer [71,72] covers the second surface of the semiconductor substrate.; and a first connection [35] and a second connection [36] that each penetrate the first insulating layer, wherein the first storage element and the second storage element are each provided opposite to the second surface as viewed from the first insulating layer, the first storage element is electrically coupled to the first diffusion layer through the first connection, and the second storage element is electrically coupled to the second diffusion layer through the second connection (see Figure 96 and 99).
	With respect to claim 7, Yokoyama discloses a second insulating layer [27] that covers the first surface of the semiconductor substrate; a third electrically-conductive section [SL] and a fourth electrically-conductive section [40] each provided opposite to the second surface as viewed from the second insulating layer; a third connection [28C] that penetrates the second insulating layer and electrically couples the first diffusion layer [22,25] and the third electrically-conductive section to each other; and a fourth connection [28B] that penetrates the second insulating layer and electrically couples the second diffusion layer [22,25] and the fourth electrically-conductive section to each other (See Yokoyama Figure 96 and 99)
	With respect to claim 8, Yokoyama discloses a controller that performs control to: set an electric potential of the first electrically-conductive section to a first potential, an electric potential of the fourth electrically-conductive section to a second potential higher than the first potential, an electric potential of the gate section to the second potential, 
	With respect to claim 9, Yokoyama discloses wherein the controller includes a potential control circuit [30] that is able to maintain the electric potential of the second electrically-conductive section and the electric potential of the third electrically-conductive section at the third potential (see Yokoyama ¶[0233] ¶[0329-0330])
	With respect to claim 10, Yokoyama discloses a controller that performs control to: set an electric potential of the second electrically-conductive section to a first potential, an electric potential of the third electrically-conductive section to a second potential higher than the first potential, an electric potential of the gate section to the second potential, and an electric potential of the first electrically-conductive section and an electric potential of the fourth electrically-conductive section to a fourth potential independent of all of the electric potential of the second electrically-conductive section, the electric potential of the third electrically-conductive section, and the electric potential 
	With respect to claim 11, Yokoyama discloses wherein the controller includes a potential control circuit that is able to maintain the electric potential of the first electrically-conductive section and the electric potential of the fourth electrically-conductive section at the fourth potential (see Yokoyama ¶[0233] ¶[0329-0330])
	With respect to claim 12, Yokoyama discloses a first insulating layer [27] that covers the first surface of the semiconductor substrate; a first connection [28B] and a second connection [28C] that each penetrate the first insulating layer, a third electrically-conductive section that is provided opposite to the first surface as viewed from the first insulating layer and is electrically coupled to the first diffusion layer through the first connection; and a fourth electrically-conductive section that is provided opposite to the first surface as viewed from the first insulating layer and is electrically coupled to the second diffusion layer through the second connection (see Figures 96 and 99)
	With respect to claim 13, Yokoyama discloses a second insulating layer [71,72] that covers the second surface of the semiconductor substrate; and a third connection [35] and a fourth connection [36] that each penetrate the second insulating layer, 
	With respect to claim 14, Yokoyama discloses comprising a fin [81] that includes a semiconductor material and extends in a second direction intersecting a first direction, wherein the first storage element and the second storage element are each coupled to a back surface of the fin, and the gate section, the first diffusion layer, and the second diffusion layer extend in the first direction, and cover surfaces of the fin other than the back surface (see Figure 96). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (U.S. Publication No. 2015/0380463 A1) in view of Yokoyama et al. (U.S. Publication No. 2015/0060967 A1; hereinafter Yokoyama2)
	With respect to claim 15, Yokoyama discloses an imaging unit comprising: a semiconductor device; the semiconductor device including a transistor including a gate section [21], a first diffusion layer [22,25], and a second diffusion layer [22,25], a first electrically-conductive section [31 of 30A], a second electrically-conductive section [31 
	 Yokoyama fails to disclose imaging element stacked on the semiconductor device	In the same field of endeavor, Yokoyama2 teaches an imaging element [90B] stacked on the semiconductor device (see ¶[0218] Figure 32B).	The implementation of an imaging element integrated with a semiconductor device as taught by Yokoyama2 allows for increased flexibility in design and higher integration of the device configuration (See Yokoyama2 ¶[0006]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Kuroda (U.S. Publication No. 2010/0181547 A1) discloses a memory device	- Yokoyama (U.S. Publication No. 2015/0061020 A1) discloses a memory device
Shin et al. (U.S. Publication No. 2016/0181509 A1) discloses a memory device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818